Citation Nr: 1126637	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  11-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative changes.  


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from April 1973 to April 1977 and from March 1982 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain with degenerative changes is manifested by complaints of fatigue, decreased motion, stiffness, weakness, spasm, pain, and objectively by painful motion to 70 degrees flexion.  

2.  Incapacitating episodes of intervertebral disc disease of the spine are not shown nor are there objective signs of neurological impairment associated with the service-connected back disability.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent disability rating, but no higher, for the service-connected back disability have been met during the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5237 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for lumbosacral strain with degenerative changed and assigned a 10 percent evaluation effective from September 1, 1994.  In a rating decision dated in April 2009 the RO continued the 10 percent disability rating for lumbosacral strain with degenerative changes, which the Veteran appealed.  The Veteran alleges that he has severe back pain all the time and reports that he takes prescribed muscle relaxers and Ibuprofen to ease his pain.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as here, service connection has been in effect for a number of years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings in excess of 20 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbular spine greater than 120 degrees but not more than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also includes criteria for evaluation of nerve injuries.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private chiropractor records dated from March 1997 to January 2007 show that the Veteran complained of and was treated for low back pain.  Range of motion studies in September 2003 revealed as follows:

Flexion			0 to 60 degrees
Extension 			0 to 20 degrees
Lateral right flexion		0 to 20 degrees
Lateral right flexion		0 to 15 degrees
Rotation, right		0 to 20 degrees
Rotation, left			0 to 15 degrees
Combined range of motion 	150 degrees

A November 2004 x-ray revealed narrow disc space at L3/L4 and L4/L5.  Later in November 2004 the Veteran exhibited full range of motion of both legs with normal stability, strength, and tone.  His low back and bilateral paraspinous muscles were tender to palpation.  

Private medical records dated in November to December 2004 showed that the Veteran complained of increased pain in his mid to low back.  He was given home exercises.  

Buddy statements reported that the Veteran's pain had worsened over the years.  The statement also reported that the writer or another coworker was needed to perform preflight inspections in the lower compartments because the Veteran's back was hurting too much to accomplish the task.  

A December 2008 statement from the Veteran's chiropractor stated that the Veteran has complained of low back pain accompanied by bilateral leg pain, worse on the left side.  The Veteran had reported low back pain over the last several years with further aggravation one month prior to consulting the chiropractor.  The diagnosis was degenerative lumbar intervertebral disc.  The chiropractor stated that the Veteran's condition was subject to remission and exacerbation caused by various aggravations and that such weaknesses may predispose the low back to further problems of aggravations or traumas which might not otherwise bother the Veteran.  He also noted that strain and sprain type injuries to the spine cause post-traumatic osteoarthritis.  Thus the Veteran's degree of post-traumatic pathology will be more severe and he will continue to have occasional flare-ups of his symptomatology.  

In October 2010 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran denied a history of urinary incontinence, urgency, retention requiring catheterization, frequency, nocturi, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  He reported the pain was in his lower back and described the onset of pain from bending and going up and down a ladder.  He described the pain as a constant, nagging pain but further reported that at times the muscles would "grab and almost jerk [his] feet up."  He reported the pain as severe with a duration of three to seven days that occurred several times a year.  He further reported radiation down the left leg that he described as nagging.  He denied incapacitating episodes of spine disease.  He used a brace and reported that he was able to walk 1/4 mile.  

Physical examination revealed normal posture and head position and he was symmetric in appearance.  His gait was normal.  There was no evidence of abnormal spina curvatures such as gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, or thoracolumbar spine lordosis.  There was no evidence of spasm or atrophy.  There was guarding, pain with motion, tenderness, and weakness on the right and left.  The examiner found that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spine contour.  Range of motion of the thoracolumbar spine revealed as follows:  flexion from 0 to 70 degrees, extension from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  The combined range of motion was 210.  There was objective evidence of pain on active range of motion.  There were no additional limitations after repetitions of range of motion.  

Reflex examinations showed knee and ankle jerk were 2+ bilaterally.  Plantar flexion was normal bilaterally.  Sensory examination revealed normal vibration, position sense, pain or pinprick, and light touch bilaterally.  There was no dysesthesias bilaterally.  A motor examination revealed hip flexion, hip extension, knee flexion, and knee extension were 5 bilaterally.  Additionally, ankle dorsiflexion and plantar flexion and great toe extension were 5 on the right and the left.  Muscle tone was normal and there was no evidence of muscle atrophy.  Lasegue's sign was positive.  X-rays of the lumbar spine revealed slight scoliosis with convexity to the right.  Narrowing was noted of the L5-S1 disk space and anterolateral osteophytes were noted.  The impression was questionable anterior positioning of L5 on S1, questionable posterior positioning of L2 on L3, slight scoliosis with a convexity to the right, degenerative changes, and atherosclerosis.  

The Veteran's employment history showed that he was currently employed as a full-time trainer for the past 10 to 20 years.  The diagnosis was chronic lumbosacral strain with slight scoliosis and degenerative changes with left lower extremity radiculopathy, moderate in severity.  The Veteran's low back also affected his usual occupation as he was assigned different duties.  The Veteran reported that he was not able to go down the lower lobe of the aircraft due to his back pain and stated that he would have his partner do it.  The examiner noted that the Veteran's low back pain affected his usual activities of daily living.  The Veteran reported that pretty much everything he did resulted in low back pain.  

The RO requested an addendum to the October 2010 VA examination and in February 2011 the Veteran was accorded a C&P peripheral nerves examination.  During the examination the Veteran reported that he stumbled occasionally and had difficulty with long distance mobility.  He reported radiating pain into the left leg with intermittent numbness, some tingling, and weakness.  Physical examination revealed that knee jerk and ankle jerk were 2+ bilaterally.  Plantar flexion was normal bilaterally.  The sensory examination revealed normal vibration, pain and pinprick, position sense, and light touch bilaterally.  There was no dysesthesias.  The motor examination revealed hip flexion, hip extension, knee flexion, knee extension, ankle plantar flexion, and great toe extension were 5 bilaterally.  Muscle tone was normal and there was no evidence of muscle atrophy.  The examiner noted a gait abnormality in the form of slow propulsion that was slightly forwardly flexed and non antalgic.  There was no imbalance or tremor and no evidence of fasciculations.  There was no joint affected by the nerve disorder.  The diagnosis was a normal peripheral nerve exam.  The Veteran reported that he lost three weeks of work in the last 12 months due to his low back condition.  The examiner found no objective evidence of a left or right lumbar radiculopathy based upon examination due to intact reflexes, sensation, strength, and muscle bulk.  She further found that a review of the Veteran's lumbar x-ray did not indicate any pathology that would cause neuroforminal narrowing and subsequent nerve root impingement.  

The evidence shows that an increased rating of 20 percent is warranted for the entire period of time covered by this claim.  The evidence showed a combined range of motion greater than 120 degrees and the October 2010 examination revealed flexion to 70 degrees.  There was no evidence of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  However, the Board has considered the Veteran's complaints of pain on active range of motion, decreased motion, stiffness, weakness, spasm, and spine pain and finds that the Veteran's statements regarding his symptoms to be competent, credible, and probative.  Moreover, the October 2010 VA examiner found that the Veteran's low back pain affected his usual activities of daily living due to pain and that he displayed pain on motion.  Although the Veteran was able to flex to 70 degrees upon VA examination, he objectively exhibited pain on motion and the Veteran reports that anything he does results in pain, therefore, a higher rating is warranted.  The Board finds that the criteria for a 20 percent rating for the service connected lumbosacral strain with degenerative changes are approximated and such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5251-5253 (2008).  

However, the preponderance of the evidence of record is against finding that a rating in excess of 20 percent is warranted.  The evidence of record concerning the period of time covered by this claim does not show that the Veteran's back disability manifests forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis at any time.  The Veteran's painful motion was considered in assigning the 20 percent rating.  A higher rating is not warranted due to pain as he does not have greater restriction of motion and as additional limitation of motion was not shown on repetitive use.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's lumbosacral strain with degenerative changes has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician).  In this regard, the Veteran denied incapacitating episodes.  As such, an increased evaluation for incapacitating episodes under Diagnostic Code 5243 is not warranted.

Although the October 2010 VA examination revealed a finding of left lower extremity radiculopathy, moderate in severity, an addendum was ordered and the Veteran was accorded a VA peripheral nerves examination in February 2011.  The February 2011 examiner found no objective evidence of a left or right lumbar radiculopathy based upon examination due to intact reflexes, sensation, strength, and muscle bulk.  She further found that a review of the Veteran's lumbar x-ray did not indicate any pathology that would cause neuroforminal narrowing and subsequent nerve root impingement.  The October 2010 examiner found the Veteran's muscle tone to be normal and found no evidence of muscle atrophy.  Reflex and sensory examinations were also normal.  No rationale was provided for the finding that the Veteran had radiculopathy in light of the normal clinical findings.  While the Veteran's assertions that he experiences symptoms have been considered, the Board finds most probative the February 2011 VA examination report, which did not find objective evidence of left or right lumbar radiculopathy based on the presence of intact reflexes, sensation, strength, and muscle bulk.  In light of the examination findings and opinion with rationale provided in February 2011, the Board will afford it significantly more probative weight in its determination than the October 2010 examination that diagnosed left lower extremity radiculopathy, moderate in severity, without a rationale explaining the diagnosis in light of normal findings on reflex and sensory examinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  In view of the lack of objective evidence of an associated neurologic abnormality, the evidence is against assigning a separate rating under Diagnostic Code 8520.

The Board notes that the October 2010 and February 2011 examinations were based on physical examinations and sufficient details were provided so that an adequate determination can be made.  To the extent that the October 2010 examiner did not provide a rationale for the conclusion that the Veteran had radiculopathy, an addendum was requested and another examination was performed.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  There are three analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Veteran reported that he missed three weeks of work and reported that he has been assigned different duties assigned due to his low back pain.  He also indicates that sometimes a co-worker will need to go into the lower lobed of the plane and that he has missed work due to the service-connected disability.  His co-workers have also indicated that the Veteran sometimes requires assistance with tasks due to pain.  During the February 2011 examination, he reported that he missed three weeks of work and in his substantive appeal, he reported that he missed two weeks (his vacation time).  The lay statements are considered competent, credible and probative.  However, the Board ultimately finds that the Veteran's back symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports fatigue, stiffness, weakness, spasm, and pain, including severe pain three to seven days several times a year, and ultimately limitation of motion, which is contemplated by the schedular criteria.  The Veteran's pain on motion has also been considered in assigning the current rating.  There are no additional symptoms of his back disability that are not addressed by the rating schedule.  Although the Veteran reports he missed two to three weeks of work and reported that he has had different duties assigned due to his low back pain, the assignment of a 20 percent rating recognizes that there is considerable industrial impairment as a result of the disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is currently employed and has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

A letter from the RO dated in January 2009 apprised the Veteran of the information and evidence necessary to substantiate his claim for an increased rating for lumbosacral strain with degenerative changes.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates as required by Dingess/Hartman.  After the notice was provided, the claim was readjudicated by way of the statement of the case.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  Private treatment records have also been associated with the claims folder.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 20 percent, but no higher, for the service-connected lumbosacral strain with degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


